DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 4/29/2022.
Applicant's election with traverse of Group I and the methylation markers of cg00079056 cg00083937 cg00113951 cg00168942 cg00194146 cg00230271 cg00261781 cg00297600 cg00335286 cg00338702 (SEQ ID Number 1-10) in the reply filed on 11/15/2021 is acknowledged and was responded to in the previous office action.  
Claims 1-9,31  are pending.  Claim 10-30 has been cancelled. 
Claims 31 withdrawn as being drawn to a different inventive species entity than the elected group I. 
The following rejections are maintained with response to arguments.
This action is FINAL.
Withdrawn Objections and Rejections
	The claim objections made in the previous office action is withdrawn based upon amendments to the claims.  
Improper Markush
Claims 1-9 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).    	
This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.
 	Here each species is considered to be a SEQ ID Number or combination of SEQ ID Numbers.  Each sequence or specific combination of sequences would be considered a distinct species.
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different polymorphic position.  Each CpG position that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of CpG structures is that they are differences within a population.  The flanking nucleotides surrounding each CpG location have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular CpG position relative to another CpG position.  The markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location on the chromosome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with growth phenotypes.  Accordingly, while the different CpGs are asserted to have the property of being indicative of phenotypic age, they do not share a single structural similarity.  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to arguetmsn
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  
	The reply asserts that the claims recite methylation of cytosines at CpG sites that is a epigenetic modification in mammals and associated with gene silencing and contributes to chromatin structure and genome stability (p. 1-2).  The reply asserts that methylation of DNA is a critical role in tissue specific gene expression patterns at distinct stages of development (p. 2).  The reply asserts that that therefore the Markush group shares a single structural similarity (p. 2).  The reply asserts that the Markush group show a common function of modulation of transcription (p. 2-3).  
	These arguetmsn have been reviewed but are not found persuasive.  
	The members of a Markush grouping may be consider to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  Although all the sequencing have CpG structure this shared structures is not essential to the common use of phenotype of age since not all genes comprising CpGs could be used to determine the phenotype of age.  With regard to the asserted common function of modulation of transcription, it is noted that this is a function shared by any CpG and therefore is not considered a substantial structural feature that flows from the structural feature of the claimed Markush grouping.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-9 are drawn to a method of obtaining information on a phenotypic age of an individual comprising observing methylation of genomic DNA obtained from the individual.   Therefore the claims are drawn to any sample   and determining the functionality of phenotypic age.  This is a very large genus and there is no written support to the structures encompassed and the functionality of phenotypic age.  Although the specification teaches specific embodiments, the claims are drawn to any sample and observing any hybridization of the recited methylation markers.  That is a very large area in various sample types, with no guidance as to which encompassing hybridization would provide the functionality.   As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification does not teach the functionality of phenotypic age based upon hybridization of CpG of SEQ ID No. 1-10.  Rather, the specification provides a particular validation calculation that would provide a determination of chronological age element (p. 25), however this calculation is based upon a particular calculation and does not provide that any hybridization of the methylation of SEQ ID No. 1-10.    The specification has not provided any critical guidance that merely hybridizing the CpG of SEQ ID No. 1-10 would provide the functionality of phenotypic age.
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the methylation of SEQ ID No. 1-10 and the functionality of phenotypic age in any sample from any individual, encompassed by the broadly claimed invention.
Response to arguetmsn
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that the claims have been amended to human.  Although this does move prosecution along, it is noted that the methylation makers are still drawn to any methylation in any samples for information on the phenotypic age.  The reply does not address this issue and it would still be an issue as methylation patterns can differ in different samples and it is not clear what these methylation patterns would provide functionality of phenotypic age.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of observed methylation and phenotypic age. This judicial exception is not integrated into a practical application because the claims require steps of determining the methylation observed in SEQ ID No. 1-10 which are considered routine steps for methylation expression analysis and does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of phenotypic age and methylation hybridization is considered a natural correlation.  The step of observing methylation in the sample are considered a routine and conventional step.     
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the amount methylation level of the recited genetic region is considered routine analysis of methylation.  The specification indicates that these regions were known as SEQ ID No. 1-10 are illumine probes that are sold coupled to a matrix (array) (table 1 and example 1).  Further, the method step of observing methylation based upon bisulfite conversion is a routine assay performed in methylation analysis (examples and p 21).
Response to arguetmsn
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that the claims require that genomic DNA be transformed with a bisulfite treatment step (p 9-10).  The reply asserts that the claims have been amended to “a method of making non-naturally occurring polynucleotides and obtaining information” (p. 10).  The reply asserts that this transformation exists and therefore the claims are likely to be significantly more than any recited judicial exception (p. 10).  The reply asserts that further the steps that as an whole the claims require non-naturally occurring polynucleotides (p. 10).  The reply asserts that the specification discovered that DNA methylation at certain subjects change as human age and this provides significantly more when recited in a claim (p 11-12).
	These arguments have been reviewed but are not found persuasive. 
	The bisulfite treatment does convert DNA, however, this is not considered a transformation that provides something significantly more.  Rather, this conversion merely is performed so that information of methylation can be determined by from the sample.  This bisulfite step is routine and conventional method of ascertaining methylation.  As such this step is not sufficient to overcome the 35 USC 101.  Furthermore, as noted above the steps of observing methylation using performing a bisulfite conversion process and hybridizing is considered routine and conventional steps and therefore the combination is not considered significantly more than the recited judicial exception.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al. (US 2016/0222448 August 4,2016 cited on the IDS).
With regard to claim 1, Horvath et al. teaches a method of determining phenotypic age by observing methylation using illumnia 27K (para 8 and 106).  This illumine 27K is an array and therefore would be considered an array (e.g. matrix).  This illumine 27K is identical to the array of illumine 27k that encompasses the recited sequences set forth in the specification (para 30).  As such this array encompasses the elected sequences (seq id no. 1-10).   Further Horvath et al. teaches that one can also perform bisulfite conversion to observe methylations (para 81-85).  
With regard to claim 2, Horvath et al teaches a method that observes the age of the individual at the time of assessment (para 176). 
	With regard to claim 3, Horvath et al. teaches a method wherein the genomic DNA used for methylation is obtained from epithelial cells (para 180).  
With regard to claim 4, Horvath et al. teaches a method of comparing the chronological to the assessment to determine age acceleration (para 134).  As such this age acceleration would provide information on life expectancy as it provides information on how the patient is aging.
  With regard to claim 5, Horvath et al. teaches a method of obtaining information of age related diseases (para 137). 
 With regard to claim 6, the claim is interpreted as performing a weighted average of at least a portion of SEQ ID No. 1-513.  As Horvath et al. teaches determining a weighted average of 354 a Cpgs from the illumina array at least one of these CpG include cg00168942 (para 154 and table 3).
 With regard to claim 7, Horvath et al. teaches a method of using a regression analysis (para 10). 
 With regard to claim 8, Horvath et al. teaches a method of obtaining DNA from an individual and hybridizing to an illumina 27K which would therefore be a processing of hybridization at least 100, 200, 300, 400, 500 polynucleotides because the array is larger than 500 polynucleotides.  
 With regard to claim 9, Horvath et al. teaches a method of comparing the chronological to the assessment to determine age acceleration (para 134).  As such this age acceleration would provide information on life expectancy as it provides information on how the patient is aging. Horvath et al. teaches a method wherein the genomic DNA used for methylation is obtained from epithelial cells (para 180).  
Response to arguetmsn
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that phenotypic age  is based upon not only the chronological age but rather the apparent age of an individual resulting from the interaction of its genotype with the environment (p. 7-8).  This argument has been reviewed but have not been found persuasive.  The term “phenotypic age” is not defined and further, the claims only requires obtaining information, and as such one such type of information would be methylation.  As such the rejection has been maintained as the recited art teaches or suggest all the steps of the claim.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634